

	

		II

		109th CONGRESS

		1st Session

		S. 92

		IN THE SENATE OF THE UNITED STATES

		

			January 24, 2005

			Mr. Inouye introduced

			 the following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To amend title VII of the Public Health Service Act to

		  establish a psychology post-doctoral fellowship program, and for other

		  purposes. 

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Psychologists in the Service of the

			 Public Act of 2005.

		

			2.

			Grants for fellowships in psychology

			Part C of title VII of the

			 Public Health Service Act

			 (42 U.S.C.

			 293k et seq.) is amended by adding at the end the

			 following:

			

				

					749.

					Grants for fellowships in psychology

					

						(a)

						In general

						The Secretary shall establish a psychology post-doctoral

				fellowship program to make grants to and enter into contracts with eligible

				entities to encourage the provision of psychological training and services in

				underserved treatment areas.

					

						(b)

						Eligible entities

						

							(1)

							Individuals

							In order to receive a grant under this section an individual

				shall submit an application to the Secretary at such time, in such form, and

				containing such information as the Secretary shall require, including a

				certification that such individual—

							

								(A)

								has received a doctoral degree through a graduate program in

				psychology provided by an accredited institution at the time such grant is

				awarded;

							

								(B)

								will provide services to a medically underserved population

				during the period of such grant;

							

								(C)

								will comply with the provisions of subsection (c); and

							

								(D)

								will provide any other information or assurances as the

				Secretary determines appropriate.

							

							(2)

							Institutions

							In order to receive a grant or contract under this section, an

				institution shall submit an application to the Secretary at such time, in such

				form, and containing such information as the Secretary shall require, including

				a certification that such institution—

							

								(A)

								is an entity, approved by the State, that provides

				psychological services in medically underserved areas or to medically

				underserved populations (including entities that care for the mentally

				retarded, mental health institutions, and prisons);

							

								(B)

								will use amounts provided to such institution under this

				section to provide financial assistance in the form of fellowships to qualified

				individuals who meet the requirements of subparagraphs (A) through (C) of

				paragraph (1);

							

								(C)

								will not use more than 10 percent of amounts provided under

				this section to pay for the administrative costs of any fellowship programs

				established with such funds; and

							

								(D)

								will provide any other information or assurances as the

				Secretary determines appropriate.

							

						(c)

						Continued provision of services

						Any individual who receives a grant or fellowship under this

				section shall certify to the Secretary that such individual will continue to

				provide the type of services for which such grant or fellowship is awarded for

				not less than 1 year after the term of the grant or fellowship has

				expired.

					

						(d)

						Regulations

						Not later than 180 days after the date of enactment of this

				section, the Secretary shall promulgate regulations necessary to carry out this

				section, including regulations that define the terms medically

				underserved areas and medically underserved

				populations.

					(e)Authorization

				of appropriationsThere are authorized to be appropriated to

				carry out this section $5,000,000 for each of the fiscal years 2006 through

				2008.

					.

		

